Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 1 of 10 PageID #: 9818



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   CYWEE GROUP LTD.,                    §
                                        §
                 Plaintiff              §
                                        §
         v.                             §    NO. 2:17-CV-00140-WCB-RSP
                                        §
   SAMSUNG ELECTRONICS CO., LTD.        §
   AND SAMSUNG ELECTRONICS              §
   AMERICA, INC.,                       §
                                        §
                 Defendants.
                                        §

        DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
    ELECTRONICS AMERICA, INC.’S OPPOSITION TO PLAINTIFF’S MOTION TO
    COMPEL CORPORATE REPRESENTATIVE DEPOSITION ON THE SUBJECT OF
           IMPORTATION AND SALES TO SAMSUNG SUBSIDIARIES
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 2 of 10 PageID #: 9819
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 3 of 10 PageID #: 9820
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 4 of 10 PageID #: 9821



   subject of a pending motion to compel. Dkt. No. 157. Additionally, Samsung has already

   produced a deponent for SEA, Sean Diaz. Brann Decl. ¶ 5.

          B.     CyWee Mischaracterizes Sean Diaz’s Testimony

          CyWee’s motion mischaracterizes the testimony of Sean Diaz as falsely admitting that




          CyWee also states that

                                                                                         That is

   incorrect. It appears instead that counsel for CyWee asked Mr. Diaz




                                                 -3-
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 5 of 10 PageID #: 9822




   Neither of these statements shows that Mr. Diaz was

                                                                         nor does CyWee explain

   why it believes this is the case. Id.

           C.      CyWee Changed the Scope of Its Demanded 30(b)(6) Deposition Even After
                   Filing This Motion.

           After CyWee filed this motion, it sent Samsung a 30(b)(6) deposition notice on some of

   these same topics and some additional topics. Ex. 4. CyWee told Samsung, “When you respond

   to the Motion to Compel, consider the notice as the topics actually at issue.” Ex. 5. Once again

   CyWee has moved the target on Samsung making it difficult to meet, let alone comprehend, its

   ever-shifting demands. It appears CyWee has set a moving target for the Court as well by filing a

   motion to compel a deponent on certain topics, then adding and subtracting topics mid-briefing.

   II.     ARGUMENT

           Samsung will not address the merits of the specific topics listed in CyWee’s motion (Dkt.

   No. 168) because it understands those topics to no longer be operative. Instead Samsung will

   address the demand to compel a deponent on importation information generally. Such a

   deposition is inappropriate because it was made after the close of discovery and CyWee has not

   demonstrated good cause for the deposition. Lucent Techs., Inc. v. Gateway, Inc., No. 07-cv-

   2000-H CAB, 2008 WL 183637, at *2 (S.D. Cal. Jan. 17, 2008) (stating that “[a] party may

   obtain relief from a ‘cut-off’ date only by demonstrating good cause for allowing further

   discovery” and granting a motion for protective order where the party seeking a deposition after

   the close of fact discovery “offer[ed] no reasons as to why it could not have completed this

   discovery in a timely manner”).




                                                  -4-
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 6 of 10 PageID #: 9823



          A.         CyWee Has No Basis to Compel a Deponent

          CyWee cannot dispute that its deposition notice was served without leave and long after

   the close of discovery. Leave to take the deposition should not be granted because the discovery

   is not proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Specifically, the discovery is

   not important to resolving any outstanding issue. Id. CyWee argues that it is entitled to a

   deponent on importation




           . CyWee has offered no evidence that any other importer of record exists. Therefore, the

   requested deposition will not resolve any outstanding substantive issue but instead is a blatant

   fishing expedition. Micro Motion, Inc. v. Kane Steel Co., Inc., 894 F.2d 1318, 1327–28 (Fed. Cir.

   1990) (“An unfounded suspicion regarding [a party]’s infringement does not support discovery

   into that subject matter. . . . While the expression ‘fishing expedition’ has been generally

   denigrated as a reason for objecting to discovery, in some situations, such as the one at hand, it

   remains apt.”).

          CyWee argues that a deposition is also justified because




                                                                                                  . No

   discovery fraud exists because Samsung’s voluntary disclosures and further acts of cooperation

   cannot be fraud. Yet again, CyWee has taken a forthcoming disclosure and used it to generate

   additional baseless disputes.




                                                    -5-
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 7 of 10 PageID #: 9824




          B.      CyWee’s Additional Demands Are Not Justified

          In the last sentence of its motion, CyWee makes four additional demands: (i) “that the

   Court order Samsung (SEC and SEA) to supplement their disclosures to reveal all Samsung

   subsidiaries to whom SEC or SEA sell Accused Products”; (ii) “all imports of Accused Products

   by SEC and SEA subsidiaries”; (iii) “to whom those subsidiaries sell or transfer Accused

   Products after they receive them”; and (iv) “the terms and conditions of those sales.” Dkt. No.

   168 at 9. These requests are problematic for two reasons. First, the parties have not conferred

   about these requests, and they are therefore premature for a motion to compel. Brann Decl. ¶ 6.

   Second, the majority of these requests have questionable relevance. For example, the identity of

   “all Samsung subsidiaries to whom SEC or SEA sell Accused Products” is wholly unrelated to

   this case because it includes subsidiaries whose importation and sales occur entirely outside of

   the United States. CyWee does not state why these requests are necessary. Accordingly, the

   Court should deny these additional requests.

          C.      Sanctions Should Be Awarded Against CyWee, Not Samsung

          This motion marks another in a long pattern of motions to compel by CyWee that are

   based on mischaracterized or completely false facts. For example, as outlined above, CyWee’s

   statements of concealment in this case are completely untrue. In reality,




                                                   -6-
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 8 of 10 PageID #: 9825



                                                    was voluntarily produced by Samsung. Further,

   CyWee’s characterizations of Mr. Diaz’s testimony are false.

          CyWee also makes a number of inflammatory—and, by CyWee’s own admission,

   false—statements regarding an alleged fraud that it perceives Samsung committed in other cases.

   For example, CyWee states that it believes Samsung may have “in all prior Eastern District of

   Texas cases, intentionally withheld infringing sales evidence that would cumulatively total over

                  and that “Samsung’s misconduct [is] perhaps the most extensive discovery fraud

   in the history of the United States legal system.” Dkt. No. 168 at 8. It further states Samsung

   “fail[ed] to disclose the information in hundreds of other cases in this Court.” Id. at 9.

          Putting aside that these allegations are wholly unrelated to CyWee’s Motion to Compel a

   Deponent, these are serious accusations for which CyWee provides no support besides the bald

   allegation that “this estimate” is based on at least one hundred cases in the last three years where

                         “have not been disclosed.” Id. CyWee makes no attempt to explain how it

   came to the conclusion that                 was relevant and not disclosed in those one hundred-

   plus cases. In fact, CyWee later admitted that it did not do a review of those cases until after it

   made these representations to the Court. Ex. 6. CyWee’s review revealed that its “estimate” was

   too high and CyWee drastically narrowed the list of allegedly offending cases to only thirty-five

   in the last five years. Id. CyWee corrected the declaration of Rhonda Polvado to reflect this.

   Dkt. No. 169. CyWee still does not explain how it investigated or determined that

   was relevant and not disclosed in these cases.

          The numerous misstatements CyWee uses to support its motion are directly and clearly

   rebutted by the record and even CyWee’s own subsequent corrections. Further, a number of

   these statements, such as CyWee’s narrative on its belief that Samsung committed fraud in other




                                                    -7-
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 9 of 10 PageID #: 9826



   cases, are wholly unrelated to the matter at hand and a distraction. Accordingly, Samsung

   requests attorney’s fees for time spent preparing this Opposition to CyWee’s baseless and moot

   motion to compel.

   III.   CONCLUSION

          Samsung respectfully requests that the Court deny CyWee’s Motion to Compel Corporate

   Representative Deposition on the Subject of Importation and Sales to Samsung Subsidiaries. Dkt.

   No. 168.



   DATED: October 9, 2018                           Respectfully submitted,

                                                    By: /s/ Christopher W. Kennerly
                                                    Christopher W. Kennerly
                                                    TX Bar No. 00795077
                                                    chriskennerly@paulhastings.com
                                                    PAUL HASTINGS LLP
                                                    1117 S. California Ave.
                                                    Palo Alto, California 94304
                                                    Telephone: (650) 320-1800
                                                    Facsimile: (650) 320-1900

                                                    Barry Sher (pro hac vice)
                                                    NY Bar No. 2325777
                                                    barrysher@paulhastings.com
                                                    Zachary Zwillinger (pro hac vice)
                                                    NY Bar No. 5071154
                                                    zacharyzwillinger@paulhastings.com
                                                    PAUL HASTINGS LLP
                                                    200 Park Avenue
                                                    New York, New York 10166
                                                    Telephone: (212) 318-6000
                                                    Facsimile: (212) 319-4090

                                                    Elizabeth L. Brann (pro hac vice)
                                                    CA Bar No. 222873
                                                    elizabethbrann@paulhastings.com
                                                    Bob Chen (pro hac vice)
                                                    CA Bar No. 273098
                                                    bobchen@paulhastings.com
                                                    PAUL HASTINGS LLP


                                                 -8-
Case 2:17-cv-00140-WCB-RSP Document 204 Filed 10/12/18 Page 10 of 10 PageID #: 9827



                                                      4747 Executive Drive, 12th Floor
                                                      San Diego, California 92121
                                                      Telephone: (858) 458-3000
                                                      Facsimile: (858) 458-3005

                                                      Melissa R. Smith
                                                      TX Bar No. 24001351
                                                      melissa@gillamsmithlaw.com
                                                      GILLAM & SMITH, LLP
                                                      303 S. Washington Ave.
                                                      Marshall, TX 75670
                                                      Telephone: (903) 934-8450
                                                      Facsimile: (903) 934-9257

                                                      Attorneys for Defendants
                                                      SAMSUNG ELECTRONICS CO., LTD AND
                                                      SAMSUNG ELECTRONICS AMERICA,
                                                      INC.



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was filed

   electronically in compliance with Local Rule CV-5 on October 9, 2018. As of this date, all

   counsel of record had consented to electronic service and are being served with a copy of this

   document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by email.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly



                        CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

   seal pursuant to the Court’s Protective Order entered in this matter.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly




                                                   -9-
